DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “66” and “31”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, line 11, “channel member and an raised portion” should read “channel member and a raised portion”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a return member” in claim 21, line 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Shevgoor et al. (WO 2015/161299).

    PNG
    media_image1.png
    528
    1254
    media_image1.png
    Greyscale

Regarding claim 1, Shevgoor et al. discloses a catheter assembly (“catheter assembly 10” of Fig. 1-12) comprising: a catheter (“catheter 22” of Fig. 1-12); a needle (“needle 12” of Fig. 1-12) having a sharp distal tip (see Fig. 1 and [00116], line 3 indicating how, “needle 12 has a sharpened and beveled distal end”) disposed within the catheter (see Fig. 1 and [00116], lines 4-6); a catheter hub (“catheter 

    PNG
    media_image2.png
    667
    1444
    media_image2.png
    Greyscale

Regarding claim 2,
Regarding claim 3, Shevgoor et al. discloses the catheter assembly of claim 1 and further discloses wherein a distal end (see Examiner’s annotated Fig. 30 above) of the raised portion (54 including portions indicated by Examiner’s annotated Fig. 30 and 34 above) includes a chamfer (see Examiner’s annotated Fig. 30 and 34 above).
Regarding claim 4, Shevgoor et al. discloses the catheter assembly of claim 1 and further discloses wherein the raised portion (54 including portions indicated by Examiner’s annotated Fig. 30 and 34 above) has a thickness (see Examiner’s annotate Fig. 34 above), a length (see Examiner’s annotated Fig. 30 above), and a depth (see Examiner’s annotated Fig. 34 above).
Regarding claim 5, Shevgoor et al. discloses the catheter assembly of claim 1 and further discloses wherein a distal end (see Examiner’s annotated Fig. 30 above) of the housing (20/38) includes a support portion (“top flange 50” of Fig. 30) disposed at a substantially opposing side surface of the raised portion (54 including portions indicated by Examiner’s annotated Fig. 30 and 34 above) (see Examiner’s annotated Fig. 30 and 34 illustrating how support portion and raised portion are disposed on opposing sides with respect to each other).
Regarding claim 6, Shevgoor et al. discloses the catheter assembly of claim 5 and further discloses wherein the support portion (50) and the raised portion (54 including portions indicated by Examiner’s annotated Fig. 30 and 34 above) limit movement of the catheter hub (14) and the housing (20/38) in at least one axis of freedom (see [00123], lines 7-8 and note how Examiner’s annotated Fig. 30 and 34 above illustrate how support portion and raised portion limit movement of the housing and catheter hub in the y-axis with respect to each other). 
Regarding claim 7, 
Regarding claim 11, Shevgoor et al. discloses the catheter assembly of claim 1 and further discloses wherein the channel member (36) has a width (see Examiner’s annotated Fig. 27), a length (see Examiner’s annotated Fig. 27), and a depth (see Examiner’s annotated Fig. 27).
Regarding claim 15, Shevgoor et al. discloses the catheter assembly of claim 1 and further discloses wherein the catheter hub (14) includes luer threads (“Luer thread 32” of Fig. 1-29) and a collar (“notched collar 34” of Fig. 1-29), and the channel member (36) and the raised portion (54 including portions indicated by Examiner’s annotated Fig. 30 and 34 above) do not interfere with operation of the luer threads (32, see [00120] and note how Fig. 14 and 27 illustrate that depth of channel and dimensions of raised portion do not interfere with Luer threads).
Regarding claim 16, Shevgoor et al. discloses the catheter assembly of claim 15 and further discloses wherein the channel member (36) extends through a portion of the collar (34, see Fig. 27 illustrating how channel extends through collar and see [00120], line 5).
Regarding claim 17, Shevgoor et al. discloses the catheter assembly of claim 1 and further discloses wherein the housing (20/38) is a needle protection member that encloses the sharp distal tip of the need (12, see [00116], lines 8-12 and note how, “the needle shield 20 encloses the tip of the needle 12 and provides protection from being stuck by the needle 12”). 
Regarding claim 18, Shevgoor et al. discloses the catheter assembly of claim 1 and further discloses wherein the housing (20/38) further comprises a needle hub (“needle hub 16” of Fig. 1-12, see Fig 1-12 and [00116], lines 1-3). Shevgoor et al. therefore discloses wherein the housing (20/38/16) is a needle hub (see [00122], lines 1-3).
Regarding claim 19, Shevgoor et al. discloses the catheter assembly of claim 1 and further discloses wherein the housing (20/38) further comprises a needle hub (“needle hub 16” of Fig. 1-12, see Fig 1-12 and [00116], lines 1-3). Shevgoor et al. therefor discloses wherein the housing (20/38/16) is a grip (see Examiner’s annotated Fig. 1 illustrating how housing is a grip). 

    PNG
    media_image3.png
    490
    775
    media_image3.png
    Greyscale

Regarding claim 20, Shevgoor et al. discloses a catheter assembly (“catheter assembly 10” of Fig. 1-12) comprising: a catheter (“catheter 22” of Fig. 1-12); a needle (“needle 12” of Fig. 1-12) having a sharp distal tip (see Fig. 1 and [00116], line 3 indicating how, “needle 12 has a sharpened and beveled distal end”) disposed within the catheter (see Fig. 1 and [00116], lines 4-6); a catheter hub (“catheter hub 14” of Fig. 1-29) connected to the catheter (22, see [00117], lines 2-3 and note catheter “extending from the catheter hub 14”) having the needle (12) passing therethrough (see [00116], lines 3-4), the catheter hub including: a valve (“resilient septum 26” of Fig. 20 and 90-91) that selectively permits or blocks a flow of fluid through the catheter (22, see [00117], lines 4-5 and Fig. 20 illustrating how permitting fluid flow through catheter hub is subsequently followed by fluid flow through the catheter); and a valve actuator (“actuator 28” of Fig. 20 and 90-91) that moves between a first position (see position of actuator in Fig. 90) and a second position (see position of actuator in Fig. 91); and a housing (“needle shield 20” of Fig. 1-12 and  “outer housing 38” of Fig. 30-39) attachable to the catheter hub (see [00122], line 4 and note how, “the outer housing 38 connects to the catheter hub 14”), wherein an 
Regarding claim 21, Shevgoor et al. discloses the catheter assembly of claim 20 and further discloses the catheter assembly (10) further comprising a return member (“biasing member 30” of Fig. 20 and 90-91) that returns the valve actuator (28) from the second position (see Fig. 91) to the first position (see Fig. 90, [00117], lines 6-7, and [00138]). Examiner notes that the return member (30) disclosed by Shevgoor et al. is a coil spring that performs the function of returning the valve actuator from the second position to the first position in substantially the same way and produces substantially the same results as the return member of the instant application. 
Regarding claim 22, Shevgoor et al. discloses the catheter assembly of claim 20 and further discloses wherein the housing (20/38) is a needle protection member that encloses the sharp distal tip of the needle (see [00133], and note “the combination of the washer 42 and the needle shield 20 enclose the distal tip of the needle 12 in this second position”).
Claims 1-2, 4, 7-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Bin Abdulla (US 2015/0238733).
Regarding claim 1, Bin Abdulla discloses a catheter assembly (“needle assembly 10” of Fig. 1 and 3) comprising: a catheter (“catheter tube 114” of Fig. 1 and 3); a needle (“needle 108” of Fig. 1 and 3) having a sharp distal tip (“needle tip 116” of Fig. 1 and 3, see Fig. 1 illustrating sharp nature of needle tip) and disposed within the catheter (see Fig. 1 illustrating how needle is disposed within catheter); a 

    PNG
    media_image4.png
    696
    981
    media_image4.png
    Greyscale

Regarding claim 2, Bin Abdulla discloses the catheter assembly of claim 1 and further discloses wherein the internal surface (see Examiner’s annotated Fig. 3 above) of the housing (110/300) includes the raised portion (322, see [0059], lines 1-3 and Fig. 3 illustrating how raised portion is included in housing).
Regarding claim 4, Bin Abdulla discloses the catheter assembly of claim 1 and further discloses wherein the raised portion has a thickness (see Examiner’s annotated Fig. 3 above), a length (see Examiner’s annotated Fig. 3 above), and a depth (see Examiner’s annotated Fig. 3 above). 
Regarding claim 7, Bin Abdulla discloses the catheter assembly of claim 1 and further discloses wherein a proximal end (“proximal end 308” of Fig. 3) of the external surface (see Examiner’s annotated Fig. 3 above) of the catheter hub (312) includes the channel member (320, see [0059], lines 1-3 and Fig. 3 illustrating how channel member is included on catheter hub).
Regarding claim 8, Bin Abdulla discloses the catheter assembly of claim 1 and further discloses wherein the channel member (320) includes a first channel (see Examiner’s annotated Fig. 3 above) and a second channel (second channel is considered to be on the external surface of the catheter hub and opposite the first channel such that when the catheter hub and housing are attached the second channel engages with the projection 322 shown in Fig. 3. Furthermore, see [0059], lines 22-25 indicating presence of two channel members) separated by a gap (since first and second channel are on opposing sides of the proximal end of the catheter hub, the “gap” is considered to be equal the diameter of the proximal end of the catheter hub).  
Regarding claim 9, Bin Abdulla discloses the catheter assembly of claim 8 and further discloses wherein the first channel (see Examiner’s annotated Fig. 3 above) includes a chamfer (“first chamfer”, see Examiner’s annotated Fig. 3 above) to aid in engaging the raised portion (see [0061], lines 1-3 indicating how, “each groove may have two side walls in a "V" shape, when viewed in an end cross-
Regarding claim 10, Bin Abdulla discloses the catheter assembly of claim 8 and further discloses wherein the first channel (see Examiner’s annotated Fig. 3 above) includes a narrowing portion (see [0061], lines 1-3 indicating how, “each groove may have two side walls in a "V" shape, when viewed in an end cross-section”) that gradually tightens an engagement between the channel member (320) and the raised portion (322, see Examiner’s annotated Fig. 3 above illustrating how “V” shape cross-section would gradually tighten on raised portion as the raised portion moves deeper into the depth of the channel).
Regarding claim 11, Bin Abdulla discloses the catheter assembly of claim 1 and further discloses wherein the channel member (320) has a width (see Examiner’s annotated Fig. 3 above), a length (see Examiner’s annotated Fig. 3 above), and a depth (see Examiner’s annotated Fig. 3 above). 
Regarding claim 12, Bin Abdulla discloses the catheter assembly of claim 8 and further discloses wherein the first channel (“first channel” see Examiner annotated Fig. 3 above) and the second channel (opposite the first channel and configured to engage with projection 322 as shown in Fig. 3) each have a width (see Examiner’s annotated Fig. 3 above), a length (see Examiner’s annotated Fig. 3 above), and a depth (see Examiner’s annotated Fig. 3 above). 
Regarding claim 13, Bin Abdulla discloses the catheter assembly of claim 12 and further discloses wherein the width (see Examiner’s annotated Fig. 3 above) of the first channel (“first channel”, see Examiner’s annotated Fig. 3 above) is substantially equal to the width of the second channel (see [0059], lines 22-25 and note how having a plurality of the same structures as indicated by the provided citation anticipates that the widths of the structures within the plurality are the same and, further note, how there is no suggestion by Bin Abdulla that the first and second channels comprise different widths)  and the depth (see Examiner’s annotated Fig. 3 above) of the first channel (“first channel”, see 
Regarding claim 14, Bin Abdulla discloses the catheter assembly of claim 8 and further discloses wherein the first channel (“first channel” see Examiner annotated Fig. 3 above) and the second channel (opposite the first channel and configured to engage with projection 322 as shown in Fig. 3) limit movement of the catheter hub (312) and the housing (110/300) in at least one axis of freedom (see [0059], lines 11-18).
Regarding claim 17, Bin Abdulla discloses the catheter assembly of claim 1 and further discloses wherein the housing (110/300) is a needle protection member (“needle guard housing 300”) that encloses the sharp distal tip (116) of the needle (108, see [0061], lines 12-17).
Regarding claim 18, Bin Abdulla discloses the catheter assembly of claim 1 and further discloses wherein the housing (110/300) is a needle hub (“needle hub 110” see [0048], line 5).
Regarding claim 19, Bin Abdulla discloses the catheter assembly of claim 1 and further discloses wherein the housing (110/300) is a grip (see Fig. 2 illustrating how needle hub 110 comprises a “grip part 118”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        



/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783